Case 1:20-cv-11357-MBB Document 13 Filed 11/05/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-cv-11357

SAMSON RACIOPPI,
Plaintiff,
v.

GOVERNOR CHARLIE BAKER, in his

official capacity as Governor for the STATE ‘ a
OF MASSACHUSETTS; MAYOR MARTIN -
WALSH, in his personal and official capacity
as the Mayor for the CITY OF BOSTON; cece
COMMISSIONER WILLIAM EVANS, in his ~ ‘i
personal and official capacity as the

Commissioner for the Boston Police

Department,

Defendants.

MOTION TO AMEND INITIAL COMPLAINT

Plaintiff Samson Racioppi moves to amend his initial complaint as a matter of course in

accordance with Federal Rule of Civil Procedure 15.
Case 1:20-cv-11357-MBB Document 13 Filed 11/05/20 Page 2 of 2

Respectfully Submitted,

Plaintiff Samson Racioppi

 

Samson Racioppi

8 Main Street
Salisbury, MA. 01952
(978) 518 - 6564

SamRacioppi@gmail.com

 

CERTIFICATE OF SERVICE

1, Samson Racioppi, hereby certify that a true copy of the above document was served
upon all registered participants by mailing a copy via first class mail.

Date: November 5, 2020.

Samson Racioppi

 
